Name: Commission Regulation (EEC) No 3041/88 of 30 September 1988 fixing the maximum export refunds on olive oil for the 15th partial invitation to tender under the standing invitation to tender issued by Regulation (EEC) No 3129/87
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 10 . 88 Official Journal of the European Communities No L 271 / 103 COMMISSION REGULATION (EEC) No 3041/88 of 30 September 1988 fixing the maximum export refunds olive oil for tender under the on the 15th partial invitation tostanding invitation to tender issued by Regulation (EEC) No tenderer who submits a tender 1 at the level of the maximum refund or at a lower level ; Whereas, for the purposes of applying the abovemen ­ tioned provisions' no award in respect of a partial invita ­ tion to tender shall be made ; Whereas the Management Committee for Oils and Fats SSnot delivered " °Pini0n Within the time limit Set by THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European economic Community, Council Regulation (EEC) No 136/ 66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats P ) as last amended by Regulation (EEC) No 2210/88 (2), fregTo0? Council Regulation (EEC) No 1650/86of 26 May 1986 on the refunds and levies applicable to exports of olive oil (3), and in particular Article 7 thereof, Whereas Commission Regulation (EEC) No 3 1 29/87 f4) as amended by Regulation (EEC) 834/88 (*), issued a stan ­ ding invitation to tender with a view to determining the export refunds on olive oil ; Whereas Article 7 of Regulation (EEC) No 3129/87 provides that maximum amounts are to be fixed for the export refunds in the light in particular of the current situation and foreseeable developments on the Commu ­ nity and world olive-oil markets and on the basis of the tenders received ; whereas contracts are awarded to any HAS ADOPTED THIS REGULATION : Article . 1 No award shall be made for the 15th partial invitation to ender under the standing invitation to tender issued by amended Regulation (EEC) No 3129/87. Article 2 This Regulation shall enter into force on 1 October 1988 StatesRegulation Sha11 be binding ln its entirety and directly applicable in all Member Done at Brussels, 30 September 1988 . For the Commission Frans ANDRIESSEN Vice-President S OJ No J 72' 30- 9- 1966' P- 3025/66.() O) No L 197, 26. 7. 1988, p. 1 S 2-* No L 145' 30- 5- 1986, p. 8 .) OJ No L 296, 21 . 10 . 1987, p. 10Ã 5) OJ No L 85, 30. 3 . 1988, p. 22